                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    KEVIN L. TUCKER,                  :
               Plaintiff,             :                             CIVIL ACTION
                                      :                             No. 17-3598
               v.                     :
                                      :
    DAVID SHULKIN, SECRETARY OFF DEPT.:
    DEPT. OF VETERANS AFFAIRS,
               Defendant.             :

                                                   ORDER

          AND NOW, this _3rd _ day of September, 2019, it is ORDERED that Defendant’s

Motion for Summary Judgment (ECF No. 44) is GRANTED in part and DENIED in part as

follows:

      •   The motion is GRANTED on Tucker’s failure to accommodate

          and termination claims under the Rehabilitation Act in their entirety. Additionally, the

          motion is GRANTED on Tucker’s claim under the Rehabilitation Act that he was

          constructively discharged because of his disability.

      •   The motion is DENIED on Tucker’s claim under the Rehabilitation Act that he was

          constructively discharged in retaliation for engaging in protected activity.1

                                                    s/Anita B. Brody

                                                    ___________________________
                                                    ANITA B. BRODY, J.



Copies VIA ECF on 9/3/2019




1
    This is the only claim that Tucker may proceed with at trial.
                                                       1
